ANSTEAD, Judge,
concurring specially.
I agree with the majority opinion, including its conclusion that no reversible error has been demonstrated in the trial court’s admission of expert testimony. While I have serious concerns about the admissibility of expert opinion testimony on the so-called Child Sexual Abuse Accommodation Syndrome, I do not believe the appellant properly preserved this issue for review. For instance, on appeal the qualifications of the psychologist who offered testimony on the syndrome are challenged, but not the scientific reliability of the syndrome itself. My concern is that the syndrome, offered as an explanation of why a child may alternately deny and then admit that abuse took place, is, in reality, an expert’s opinion that a child is telling the truth when he says he has been abused. While we have permitted expert opinion evidence that a child has suffered from abuse, we have consistently refused to allow opinion evidence on credibility. See Kruse v. State, 483 So.2d 1383 (Fla. 4th DCA 1986). The “syndrome” involved herein appears to cross the line.